COBB, Judge.
Griffin was convicted, after jury trial, of shooting into an occupied vehicle and murder in the second degree. The trial court entered a departure sentence of 40 years in prison on each count, with a three year mandatory minimum on the murder conviction. The reasons given by the court for departure were: (1) that the victim was killed while her mother watched, and (2) the murder caused severe emotional trauma to the victim’s family-
On appeal, Griffin contends that neither of the stated reasons supports departure. We agree with the state that there was a sufficient evidentiary basis for both reasons. See Casteel v. State, 498 So.2d 1249 (Fla.1986).
Griffin also contends, and the state agrees, that the offense of shooting into an occupied vehicle is a second degree felony, section 790.19, Florida Statutes, and the maximum statutory penalty therefore is 15 years. Accordingly, we direct that the trial court impose a 15 year sentence, rather than a 40 year sentence, for that offense.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
PETERSON and GRIFFIN, JJ., concur.